Becker, J.
¶39 (concurring) — If the use of the noncorroboration instruction were a matter of first impression, I would hold it is a comment on the evidence and reverse the conviction. I agree with the committee on pattern jury instructions that the matter of corroboration is really a matter of sufficiency of the evidence. Many correct statements of the law are not appropriate to give as instructions. But we are bound by State v. Clayton, 32 Wn.2d 571, 202 P.2d 922 (1949), to hold that the giving of such an instruction is not reversible error. State v. Zimmerman, 130 Wn. App. 170, 182-83, 121 P.3d 1216 (2005). Accordingly, I must concur.
Review denied at 184 Wn.2d 1023 (2015).